Citation Nr: 0903617	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the RO 
which denied service connection for PTSD.  In August 2008, a 
hearing was held at the RO before the undersigned member of 
the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

3.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

4.  The veteran does not have PTSD as a result of military 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which was related to service, of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was examined by VA during 
the pendency of this appeal and testified at a hearing at the 
RO before the undersigned member of the Board in August 2008.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claim 
file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines that the veteran engaged in combat with 
the enemy and the alleged stressor is combat-related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
provided that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions or hardships of service."  Id.  If, however, the 
VA determines that the veteran did not engage in combat with 
the enemy or that the veteran engaged in combat with the 
enemy, but the alleged stressor is not combat-related, the 
veteran's lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1993).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The Board must analyze and weigh 
the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The veteran contends that his current psychiatric problems 
are due to three traumatic events he experienced while on 
temporary duty (TDY) assignment to Vietnam in service.  The 
veteran asserted that he came under sniper attack one night 
while he and two other airmen were working on a jet engine 
under glaring lights on the tarmac in Da Nang.  He reported 
that one of the airman was killed by sniper fire and that he 
injured his back taking cover when he fell off the wing onto 
a staircase and then to the ground.  The veteran also 
testified that part of his duties in Vietnam included picking 
up body bags from graves registration for transportation back 
to the Philippines.  The veteran asserted that he worked as 
Loadmaster on cargo planes and that the body bags sometimes 
ripped open while they were being transported.  The veteran 
also asserted that he came under enemy fire during a supply 
run to a base camp from Da Nang, and that a lot of people 
were killed and wounded.  

The veteran's service personnel records showed that he was 
assigned to the 463rd Field Maintenance Squadron at Langley 
Air Force Base, Virginia and that his primary and only duty 
assignment was that of a jet engine mechanic.  The records 
showed that the veteran volunteered for overseas duty in the 
Philippines and Japan and that he was TDY for 162 days from 
June 26, to December 4, 1965.  The service records do not 
show that the veteran served in Vietnam or that he was 
awarded any citations or medals denoting valor or combat with 
the enemy.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of diagnosis of PTSD offered by a VA physician in 
August 2004, and the veteran's assertions that he was exposed 
to numerous stressors while serving in Vietnam.  However, the 
diagnosis was based entirely on the veteran's self-described 
history of events in Vietnam, and not on any independently 
verifiable evidence.  The physician did not offer any 
discussion or analysis for her conclusion other than by way 
of reference to the veteran's description of symptoms and his 
reported stressors in Vietnam.  To the extent that the 
physician concluded that the veteran has PTSD due to combat, 
the opinion was based on an oral history as provided by the 
veteran, and is otherwise lacking in a factual basis so as to 
outweigh the information in the veteran's service records and 
the service documents.  See Cohen v. Brown, 10 Vet. App. 128, 
140 (1997); West v. Brown, 7 Vet. App. 70, 77 (1994); see 
also M21-1MR, Part III.iv.4.H.29.i.  

As discussed above, the service personnel records do not show 
that the veteran served in Vietnam; that he participated in 
combat or that he received any commendations or awards 
denoting valor.  See VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 
6256-6258 (2000); VBA's Adjudication Procedure Manual, M21-
1MR, Part III.iv.4.H.29.b, c.  In short, the Board finds that 
evidence supporting the veteran's assertion of combat status 
or circumstances has not been shown.  Indeed, as discussed 
below, the combat related stressors alleged by the veteran 
are not shown by the evidence of record.  

As it is not shown the veteran engaged in combat or that he 
served in Vietnam, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  Similarly, the veteran's lay testimony regarding his 
claimed stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

As indicated above, the veteran's only military training and 
duty assignment during his four years of service was as a jet 
aircraft mechanic.  A report from the United States Armed 
Services Center for Unit Records Research (USASCURR), since 
renamed the U. S. Army and Joint Services Records Research 
Center (JSRRC) coordinator in April 2005, indicated that the 
veteran's service personnel records did not reflect any 
additional training as a C-130 Loadmaster, nor was there any 
record of a Class III Flight Physical, which was required for 
all U.S. Air Force members ordered to flight duty.  As a jet 
aircraft mechanic, without any additional training, it is not 
documented in the record why the veteran would have been sent 
TDY to Vietnam to perform clerical duties involving graves 
registration or to act as a Loadmaster.  

Likewise, it is not explained or documented why the veteran, 
as an airman and jet engine mechanic, would have been 
assigned or even allowed to go on a supply run to a base camp 
three hours from the major air base installation where he was 
reportedly sent to work on jet engines.  Notably, in 
USASCURR's report, it was acknowledged that the veteran had 
described a convoy ambush while carrying supplies to an 
unnamed base camp in the late summer or early fall of 1965; 
USASCURR stated that without more specific information such 
as the name of the base camp, the location or name of the 
highway or identification of the unit involved, further 
research was not possible.  Subsequently, in July 2005, the 
RO sent the veteran a letter requesting such information; no 
response from the veteran was forthcoming.  

Finally, the Board finds that the veteran's assertion that he 
and two other airmen came under enemy sniper fire while 
working on a jet engine at an air base in Vietnam in the late 
fall of 1965 is not only unsupported by any objective 
evidence, but is contradicted by the objective evidence of 
record.  

Although the veteran now asserts that he injured his back 
taking cover during a sniper attack, the service treatment 
records showed that in March 1966, he reported that he 
injured his back when he fell from a "stand" while in the 
Philippines in October 1965.  At the personal hearing in 
August 2008, the veteran testified that the description of 
his back injury in the service treatment records was not 
accurate and that he actually fell from the wing onto a 
staircase and then to the ground.  However, he offered no 
explanation as to why the service records showed that his 
back injury was reported to have occurred in the Philippines 
and not in Vietnam.  

In any event, a report from the USASCURR Coordinator, 
received in April 2005, indicated that the Adjutant General's 
Central Area Casualty File and the Combat Area Casualty File 
for all of 1965 were reviewed and showed that only one 
enlisted airman was killed by sniper fire in Vietnam between 
June and December 1965.  The report noted that the airman was 
killed in Phu Bon province on June 30, 1965, and that Da Nang 
airbase, where the veteran alleged that the serviceman was 
killed, was in Quang Nam province.  The information from the 
U.S. Air Force History Office also included a chronological 
account of all attacks directed at the ten largest air bases 
in Vietnam, including Da Nang.  The report showed only one 
attack directed at Da Nang air base during the period in 
question, and no attacks at Tan Son Nhut air base.  The 
attack at Da Nang on July 1, 1965, resulted in the death of a 
staff sergeant from the 35th Combat Security Police Squadron.  
Further, the serviceman was killed by an explosion and not 
from small arms fire.  

Finally, the USASCURR report noted that service in Vietnam in 
1965 was recognized by award of the Armed Forces 
Expeditionary Medal through July 4, 1965, and by the Vietnam 
Service Medal after July 5, 1965 through March 28, 1973.  
However, the veteran's service personnel records and his DD 
214 Discharge Certificate showed that he was not authorized 
to wear either award, which he would have been had he 
performed flight duties or been assigned to support 
operations in Vietnam.  

In this case, the evidence of record does not show that the 
veteran served in Vietnam at anytime during his four years of 
military service.  Furthermore, his assertions that he was a 
Loadmaster in charge of loading body bags onto aircraft, was 
involved in an ambush while on a supply run, and came under 
sniper attack in Vietnam is not supported by the official 
service personnel records.  His allegations of combat service 
are not consistent with the circumstances or conditions of 
his service or the unit to which he was assigned.  Overall, 
the Board finds that the record does not show that the 
veteran was in combat, and that his assertions concerning the 
claimed stressors are not supported or corroborated by the 
other evidence of record.  

The Board has considered the lay statements from the 
veteran's wife, friends and family member but finds that they 
do not offer any probative information concerning the 
veteran's alleged stressors in Vietnam.  While the veteran 
believes that his current psychiatric problems are related to 
service, as a layperson, he is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied. 



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


